Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: D1.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: D.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

Claim Objections
Claims 1-2, 7, and 18 are objected to because of the following informalities:  In lines 6-7 of claims 1-2, the phrase “wherein by means of the cutter, in the state arranged on the vehicle” should be replaced with the phrase - -when installed- -.  
	In lines 2-3 of claims 7 and 18, the phrase “in the state arranged on the crawler bar,” should be removed.
	These corrections are due to the fact that the aforementioned limitations do not describe any actual physical structure of the invention. Appropriate correction is required.

The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that the phrase “a main face” in line 13 is a double recitation. Furthermore, the phrase “a main face in line 15 is a triple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “main face” set forth in lines 13 and 15 are the same element of the invention as previously set forth in the claims, or are an additional element(s) of the invention. 
	Claim 2 is indefinite due to the fact that the phrase “a main face” in line 14 is a double recitation. Furthermore, the phrase “a main face in line 15 is a triple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “main face” set forth in lines 14 and 15 are the same element of the invention as previously set forth in the claims, or are an additional element(s) of the invention. 
	Claim 4 is indefinite due to the fact that the phrase “an ice gripper element” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “ice gripper element” set forth in line 3 is the same element of the 
	Claim 4 is indefinite due to the fact that the phrase “a main face” is a quadruple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “main face” set forth in line 4 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 4 is indefinite due to the fact that the phrase “a cutter-connecting member” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “cutter-connecting member” set forth in lines 4-5 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claims 5-6 are indefinite due to the fact that the phrase “an ice gripper element” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “ice gripper element” set forth in lines 1-2 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claims 5-6 are indefinite due to the fact that the phrase “a cutting element portion” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “cutting element portion” set forth in line 3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 7 is indefinite due to the fact that the phrases “a cutter-connecting member” and “a cutting element portion” are both double recitations. Both of these 
	Claim 8 is indefinite due to the fact that the phrase “a cutting element portion” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “cutting element portion” set forth in lines 2-3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 10 is indefinite due to the fact that the phrase “a cutting element portion” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “cutting element portion” set forth in line 3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 11 is indefinite due to the fact that the phrases “a crawler track”, “a crawler vehicle”, and “a crawler bar” are all double recitations.  These limitations have all been previously cited in the claims. Therefore, it is unclear whether the “crawler track”, “crawler vehicle”, and “crawler bar” set forth in lines 1, 1, and 1-2, respectively, are same elements as previously set forth in the claims, or are additional elements of the invention. 
	Claim 12 is indefinite due to the fact that the phrases “a crawler vehicle” and “a crawler track” are both triple recitations. Both of these limitations have been previously set forth in the claims. Therefore, it is unclear whether the “crawler vehicle” and “crawler 
	Claim 13 is indefinite due to the fact that the phrase “a main face” is a quadruple recitation in line 4 and a quintuple recitation in line 5. Furthermore, the phrases “a first cutting element portion” and “a further cutter-connecting member” are both double recitations. All of these limitations have been previously set forth in the claims. Therefore, it is unclear whether these aforementioned limitations are the same respective elements as previously set forth in the claims, or are additional elements of the invention. 
	Claim 15 is indefinite due to the fact that the phrase “an ice gripper element” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “ice gripper element” set forth in line 3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 15 is indefinite due to the fact that the phrase “a main face” is a quadruple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “main face” set forth in line 4 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 15 is indefinite due to the fact that the phrase “a cutter-connecting member” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “cutter-connecting member” set forth in lines 4-5 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claims 16-17 are indefinite due to the fact that the phrase “an ice gripper element” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “ice gripper element” set forth in lines 1-2 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claims 16-17 are indefinite due to the fact that the phrase “a cutting element portion” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “cutting element portion” set forth in line 3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 18 is indefinite due to the fact that the phrases “a cutter-connecting member” and “a cutting element portion” are both double recitations. Both of these limitations have been previously set forth in the claims. Therefore, it is unclear whether the “cutter-connecting member” and “cutting element portion” set forth in lines 4-5 and 5, respectively, are the same elements as previously set forth in the claims, or are additional elements of the invention. 
	Claim 19 is indefinite due to the fact that the phrase “a cutting element portion” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “cutting element portion” set forth in lines 2-3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 21 is indefinite due to the fact that the phrase “a cutting element portion” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “cutting element portion” set forth in line 3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 

The term "several" in claims 1-2 is a relative term which renders the claims indefinite.  The term "several" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show crawler bar structure for endless tracks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617